Citation Nr: 0703950	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-20 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic eligibility for entitlement to educational assistance 
benefits pursuant to Chapter 30, Title 38, United States Code 
(Montgomery GI Bill or Chapter 30 benefits).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from January 1998 to April 
2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The RO denied VA educational benefits because the 
veteran did not meet the eligibility requirements.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2006 subsequent to the issuance of the supplemental 
statement of the case, the Board received evidence pertaining 
to the claim.  The additional evidence consists of a hard 
copy of a February 23, 2006 email which appears to be a 
finding that the veteran is eligible for the Montgomery GI 
Bill.  The AOJ has not reviewed this evidence and there is no 
indication in the record that the veteran waived initial 
consideration of evidence by the AOJ.  As the AOJ did not 
review this evidence, an SSOC must be issued.  See 38 C.F.R. 
§§ 19.31, 19.37 (2006).

The Board notes that the information in the February 23, 2006 
email has not been corroborated by the AOJ.  Furthermore, it 
is not clear from the record who the email was sent to or who 
the sender was and how he is associated with the veteran's 
claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should verify the 
information contained in the February 
23. 2006 email.

2.  After the development requested 
above has been completed, the RO should 
again review the record.  The AOJ 
should issue the veteran a supplemental 
statement of the case with 
consideration of the evidence received 
by the Board in March 2006 and any 
additional evidence which may be 
obtained as a result of the requested 
development

If upon completion of the above actions decision remains 
adverse to the appellant, the case should be returned, if 
necessary, after compliance with requisite appellate 
procedures.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



